Citation Nr: 1131251	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a reduction in the evaluation for nephritis, status post kidney transplant associated with systemic lupus erythematosus from 100 percent to 60 percent, effective from August 1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of her right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

In a January 2003 statement, the Veteran requested a permanent total disability rating.  This issue was not appropriately addressed in the January 2003 rating decision.  In a March 2009 statement, the Veteran indicated that she wanted her son (G.G-T.) to obtain helpless child status prior to his 18th birthday.  In a May 2010 statement, the Veteran again requested helpless child status for G.G-T.  The issues of entitlement to a permanent total disability rating and whether the Veteran's son, G.G-T., may be recognized as a helpless child of the Veteran have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 2007 rating decision reduced the evaluation assigned the Veteran's nephritis, status post kidney transplant associated with systemic lupus erythematosus from 100 percent to 60 percent disabling, effective August 1, 2007.

2.  The May 2007 rating decision was based on an evaluation of VA treatment records as the Veteran did not report for the scheduled VA examination; the medical evidence on file at the time of the rating action and pertinent medical and lay evidence added to the record since that time show there has been no material improvement in the Veteran's physical condition, status post kidney transplant.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for nephritis, status post kidney transplant associated with systemic lupus erythematosus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344(a), 4.115a, 4.115b, Diagnostic Code 6350-7531 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Propriety of Reduction- Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).
 
The record reflects that the reduction in the Veteran's evaluation for nephritis, status post kidney transplant was triggered by a general claim for an "increase in service connected disability" the Veteran asserted through a Report of Contact in September 2006.  In a December 2006 VCAA letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate several types of claims, including a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In regard to the reduction issue, arguably a reduction in evaluation is not an "application" as contemplated in 38 U.S.C.A. § 5103(a), and therefore, it is not subject to the notification requirements of that section.  Rather, the issue of the propriety of a reduction in rating has its own special notice requirements, which were provided in the March 13, 2007 notice of proposed reduction and May 31, 2007 notice of reduction letters in accordance with 38 C.F.R. §§ 3.105(e), 3.655(c)(1) (2010).  The reduction issue was last readjudicated in a supplemental statement of the case issued in November 2010.  The Board finds that the RO did not commit any errors in regard to notice to the Veteran of the reduction in evaluation.   

The issue of the propriety of a reduction of a total disability rating also has its own special development requirements.  Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343(a) (2010).  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id.  

Here, the Veteran was scheduled for a VA examination in November 2006 but the RO determined that the Veteran did not receive timely notice.  Accordingly, the Veteran was rescheduled for a VA examination in January 2007.  The Veteran, however, did not report to the examination, and the record does not reflect that she provided a reason for not doing so.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, certain action is taken.  38 C.F.R. § 3.655 (2010).  When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or reduced to a lower evaluation.  38 C.F.R. § 3.655(c)(1) (2010).  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  Id.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  Id.  

Here, after the Veteran did not report to the scheduled examination, the RO proposed to reduce the evaluation of the nephritis disability in a March 2007 rating decision.  In the March 13, 2007 letter, the Veteran was advised of the reduction proposal and that she may present evidence that payment for the disability for which the examination was scheduled should not be reduced.  The Veteran did not respond and the evaluation was reduced in the May 2007 rating decision, effective August 1, 2007.  The Board finds no error in the RO's attempt to fulfill its obligation to provide the Veteran an examination prior to the reduction in the Veteran's evaluation.  

II.	Propriety of Reduction- Substantive Requirements

Pertinent Laws and Regulations

VA regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2010).  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Id.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c) (2010).  In the instant case, a 100 percent rating for nephritis, status post kidney transplant was in effect from February 22, 2002 to July 31, 2007.  Since that period is at least five years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  38 C.F.R. § 3.344(c) (2010).

Under Diagnostic Code 7536, glomerulonephritis is rated as renal dysfunction.  38 C.F.R. § 4.115b (2010).

Under Diagnostic Code 7530, chronic renal disease requiring regular dialysis is rated as renal dysfunction.  38 C.F.R. § 4.115b (2010).

Under Diagnostic Code 7531, following kidney transplant surgery, a 100 percent evaluation is assigned.  Thereafter, residuals are rated as renal dysfunction, with a minimum rating of 30.  A note to the diagnostic code provides that the 100 percent evaluation will be assigned as of the date of hospital admission for transplant surgery and will continue with a mandatory VA examination one year following hospital discharge.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e) (2010).  38 C.F.R. § 4.115b (2010).

Renal dysfunction:  A noncompensable rating is assigned for disability manifested by albumin and casts with history of acute nephritis; or, hypertension that is non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for disability manifested by albumin, constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is assigned for disability manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 80 percent rating is assigned for disability manifested by 
persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is assigned for disability requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2010). 

Background/Evidence
 
In a June 2000 rating decision, the RO granted service connection for nephritis as secondary to service-connected systemic lupus erythematosus and assigned a 60 percent rating under Diagnostic Code 6350-7536.  

In a February 2002 VA letter, Dr. L.S. reported that the Veteran had end stage renal disease which required dialysis three times a week.  A report indicated that the Veteran began dialysis on February 22, 2002.  Also, a February 2002 laboratory test revealed a serum creatinine level of 12.  In a May 2002 rating decision, the RO increased the disability rating to 80 percent effective July 18, 2001 and 100 percent effective February 22, 2002 under Diagnostic Code 6350-7530 (reassigned from Diagnostic Code 7536).  The RO noted that the 100 percent rating was based on a worsening of the Veteran's symptoms and the requirement of regular dialysis and   the presence of a serum creatinine level of 12.

Thereafter, in a December 2002 VA letter, Dr. L.S. reported that the Veteran continued to undergo dialytic therapy three times a week for end stage renal disease which would be for an indefinite period of time.  VA treatment records show in December 2002, a creatinine level of 11.7.  A January 2003 rating decision continued the 100 percent evaluation based on the Veteran's continued requirement for dialysis.  

The September 2006 Report of Contact that triggered the current reduction proceedings shows the Veteran reported that she underwent a kidney transplant on September 29, 2005, which occurred at a private facility [Piedmont Hospital].  

VA treatment records dated from July 2005 to October 2006 show that in July 2005,   the Veteran had a BUN of 42 and creatinine level of 8.8.  In November 2005, the Veteran was diagnosed with new onset diabetes after the kidney transplant which was of concern because the Veteran's anti-rejection medication regimen included Tacrolimus.  BUN was 18 and creatinine level was 1.0.  In December 2005, BUN was 15 and creatinine level was "stable" at 1.0.  It was noted that the Veteran should continue her immunosuppressive therapy (Prednisone).  In December 2005, the Veteran complained of hypomagnesemia, nausea, and shortness of breath.  In February 2006, BUN was 18 and creatinine level was 1.5.  The Veteran complained that she was not able to hydrate well due to nausea.  She had poor control of her diabetes.  More test results showed BUN was 26 and creatinine level was 1.4.   March 2006 records noted that the Veteran had steroid-induced diabetes and that she was taking Prednisone and Micophenylate.  She also had alopecia from a combination of medications used to treat her disability and the traumatic effect of wearing hair pieces to hide the alopecia.  In April 2006, the Veteran was noted to have renal anemia and associated hyperparathyroidism.  Her creatinine level was 1.4.  In May 2006, BUN was 30.  The creatinine level was "elevated" at 1.7, noted as probably due to dehydration as the Veteran was unable to tolerate fluids.  In June 2006, BUN was 23 and creatinine level was 1.4.  In August 2006, BUN was 14 and the creatinine level was "stable" at 1.2.  It was noted that the Veteran had good allograft function.  She continued to be on immunosuppressive drug therapy.  She had iron deficiency anemia and renal osteodystrophy and secondary hyperparathyroidism but she was stable.  Her hypertension was controlled.  A September 2006 record showed she continued to take Tacrolimus (2mg) twice daily.  In October 2006, BUN was 20, and the creatinine level was "elevated" at 1.9.  

In a March 2007 rating decision, the RO proposed to reduce the Veteran's evaluation for nephritis, status post kidney transplant from 100 percent to the minimum 30 percent because the Veteran did not provide consent forms to allow the RO to obtain private treatment records relating to the kidney transplant, she did not report for the scheduled VA examination, and the current evidence showed slight edema in the lower extremities and hypertension.  

Thereafter, a September 2006 VA treatment record noted a normal transplant renogram with the exception of a small amount of free fluid and possible gallstones.  In November 2006, the Veteran had a "successful" ultrasound guided biopsy of the transplanted kidney.  An April 2007 renal transplant clinic note indicated that the Veteran had diabetic nephropathy.  Her BUN was 15 and creatinine level was 1.3.  She remained on immunosuppressive drug therapy including Tacrolimus and Prednisone.  Hypertension, blood pressure was at goal.  The Veteran reported that her diabetes mellitus was stable.  

In a May 2007 rating decision, the RO reduced the Veteran's evaluation for nephritis, status post kidney transplant from 100 percent to 60 percent under Diagnostic Code 6350-7531 (reassigned from Diagnostic Code 7530) effective August 1, 2007 .  The RO maintained that the April 2007 VA treatment record showed the Veteran had no edema, weight loss, or anorexia.  Also, lab studies revealed BUN of 15 and creatinine of 1.3, and the Veteran continued to take immunosuppressive drugs for the kidney transplant.  The RO noted that the evaluation of 60 percent was based on a definite decrease in kidney function.  

VA treatment records dated thereafter show that in June 2007, the Veteran was seen for an intensification of her insulin management as her glycemia was poorly controlled.  The assessment was type 2 diabetes mellitus aggravated by steroids taken for the kidney transplant.  In August 2007, her diabetes mellitus remained not well controlled.  Her BUN was 21 and creatinine level was "elevated" at 2.0 from 1.3, noted as most likely due to hydration problems.  Immunosuppressive drug therapy revealed a FK506 [Tacrolimus] level of 8.4 which was above the therapeutic goal.  Iron deficiency anemia and secondary hyperparathyroidism were noted as stable.  Also in August 2007, the Veteran had "ARF" [acute renal failure], mild hyperkalemia with new acidosis.  The Veteran's fluids needed to be replenished.  Lab results from January 2007 to November 2008 showed BUN levels varied from 9 to 22 and creatinine levels varied from 1.00 to 2.60.  In February 2010, BUN was 12 and creatinine level was 1.2.  In March 2010, it was noted that the Veteran continued to take Prednisone (5mg) daily.  Her diabetes mellitus and hypertension were well controlled on medications.  BUN was 14 and creatinine level was 1.2.  In June 2010, BUN was 12 and creatinine level was 1.7.  The examiner observed that the Veteran had had a baseline creatinine level of 1.0 until February 2009.  In 2009, the examiner indicated that the Veteran had several admissions for infections such as herpes zoster, urinary tract infections, and "HCAP" [healthcare-associated pneumonia] with several episodes of "AKI" [acute kidney injury also known as acute renal failure] occurring at the same time with creatinine levels fluctuating 1.4-1.6 between episodes.  Earlier this year the Veteran had creatinine levels of 1.2 to 1.3 but again rose to 1.6 to 1.7 in the last two weeks.  The Veteran indicated that she was not drinking enough fluids lately but she took all her immunosuppressive medications without missed doses.  The examiner noted a diagnosis of acute renal failure included progression of chronic allograft nephropathy, acute rejection, less likely FK506 toxicity.  The examiner maintained that if creatinine levels were not improving and the FK506 was not therapeutic, the Veteran should undergo allograft biopsy as soon as possible.  Later in June 2010 BUN was 18 and creatinine level was 1.6.  Chronic renal failure status post kidney transplant was noted.  In August 2010, renal function was noted as "stable" at baseline creatinine level of 1.3.  The lab result of the FK506 level was noted as pending with last level noted as 8.2.  

In a May 2011 VA letter, Dr. S.G. reported that complications related to the kidney transplant included infections secondary to the immunosuppression therapy required to prevent rejection of the renal transplant.  Dr. S.G. indicated that some of the infections had been severe and associated with sepsis and had required hospital admission.  The infections included pneumonia, urinary tract infections, and herpes zoster.  A handwritten notation on the letter indicated that the Veteran's creatinine level was 1.8 and BUN was 18 to 24.  

Analysis

While the Board finds no due process errors in the reduction in evaluation, the evidence the RO relied on coupled with evidence associated with the claims file after the reduction, including testimony the Veteran provided at the Board hearing, fails to meet the standard for reducing the evaluation.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) (providing that pertinent post-reduction evidence favorable to restoring the rating must be considered).  At the time of the reduction, while the Veteran no longer required dialysis and serum creatinine levels were no longer above 8mg in connection with her congenital kidney, the above VA treatment records and letter show that there has been no material improvement in the Veteran's physical condition following the kidney transplant.   Prior to the reduction, it is clear from the clinical descriptions ("stable" versus "elevated") that sustained "elevated" creatinine levels of 1.7 and above were unacceptable in the Veteran's case.  Attempts were made to stabilize these levels.  The Veteran was also continuously on steroids as well as other immunosuppression drugs to help prevent the rejection of her kidney transplant, which is a vital organ.  According to the treatment records, the Veteran developed diabetes as the result of the kidney transplant which was sometimes uncontrolled.  She was also noted to suffer from hypertension, renal anemia, and renal osteodystrophy and secondary hyperparathyroidism.  

After the reduction, VA treatment records show the Veteran continued to struggle to control her diabetes which was aggravated by her required continued use of steroids.  Her continuous requirement of immunosuppression drug therapy sometimes goes beyond acceptable levels as shown in August 2007 and August 2010.  She continues to suffer from anemia and secondary hyperparathyroidism.  Again, sustained "elevated" creatinine levels are deemed unacceptable in the Veteran's case so much so that the June 2010 treating examiner recommended an allograft biopsy if levels could not be stabilized.  The Veteran has suffered from fluctuating creatinine levels throughout the entire appeal period, requiring close monitoring.  Indeed, while the creatinine level was "stable" at 1.3 in August 2010, according to testimony the Veteran provided at the hearing, she had had frequent hospitalizations in connection with elevated creatinine levels.  For example, she was hospitalized at the VA Medical Center in January 2011 for kidney failure with a creatinine level of 4.4.  She was hospitalized again in April 2011 because her creatinine level went up due to a urinary tract infection.  The Veteran's testimony is consistent with the June 2010 treating examiner and Dr. S.G.'s reports on the Veteran's recurrent bouts with severe infections related to the kidney transplant and acute renal failure.  The Veteran's disability picture does not present as stabilized.   The medical evidence of record clearly does not show a material improvement in the Veteran's physical condition. 

At the Board hearing, the Veteran also testified that she experienced persistent edema two to three times a week and that she had been advised by her doctors that she had too much protein in her urine.  She constantly experienced lethargy and weakness and she lost 20 pounds in the past four and a half months.  As described above, VA treatment records show the Veteran has renal anemia.  She also testified that she had limitations in the activities that she could perform.  For example, she had to urinate frequently because she was required to drink a lot of water to prevent renal failure which also made her nauseous, and she had to go to a lot of doctor's appointments.  She experienced fatigue after engaging in activities after a short period time.  She did not feel any better in regard to a comparison of her physical condition prior to and after the kidney transplant; rather, she felt worse.  The Veteran is competent to describe readily observable features or symptoms of illness, and she is credible in this regard with respect to how such symptoms affect her quality of life.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, the lay evidence of record also clearly shows that there has been no material improvement in the Veteran's physical condition.  For these reasons, the Board finds that a reduction in the evaluation for nephritis, status post kidney transplant associated with systemic lupus erythematosus from 100 percent to 60 percent, effective from August 1, 2007, was improper, and a restoration of a 100 percent rating is in order.

      (CONTINUED ON NEXT PAGE)









ORDER

A 100 percent rating for nephritis, status post kidney transplant associated with systemic lupus erythematosus is restored, effective August 1, 2007.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


